Case 1:18-cv-21914-RNS Document 33 Entered on FLSD Docket 05/21/2019 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 18-21914-CIV-SCOLA

   CHARLENE MAJOR,

            Plaintiff,

   vs.

   CARNIVAL CORPORATION,

         Defendant.
  ______________________________________/

                           PLAINTIFF’S MOTION IN LIMINE
                    REGARDING EVIDENCE OF COLLATERAL SOURCES

         Plaintiff, by and through her undersigned counsel, hereby files this motion in limine to

  exclude any reference at trial by counsel or witnesses to collateral source benefits paid or to be

  paid to Plaintiff. In support of this motion, Plaintiff states, as follows:

          1. The collateral source rule is intended to ensure that a benefit that is directed to an

  injured party from a third party is not shifted so as to become a windfall for the tortfeasor since it

  is the tortfeasor's responsibility to compensate for all harm that he causes. See, e.g., Restatement

  (Second) of Torts § 920A(2). The collateral source rule is a substantive rule of law that bars a

  tortfeasor from reducing the quantum of damages owed to a plaintiff by the amount of recovery

  the plaintiff receives from other sources of compensation that are independent of (or collateral to)

  the tortfeasor. Davis v. Odeco, Inc., 18 F.3d 1237, 1243 (5th Cir. 1994). The collateral source

  rule applies in maritime cases. See, e.g., Jones v. Carnival, Case No. 04-20407-CIV-JORDAN

  (S.D. Fla. January 24, 2006); Trico Marine Assets Inc. v. Diamond B Marine Services Inc., 332

  F.3d 779, 2003 A.M.C. 1355 (5th Cir. 2003); Chisholm v. UHP Projects, Inc., 205 F.3d 731, 741

  (4th Cir. 2000); Lohman v. M/V Korean Pioneer, 77 F.3d 489 (9th Cir. 1996); Thyssen, Inc. v. S/S


                                                     1
Case 1:18-cv-21914-RNS Document 33 Entered on FLSD Docket 05/21/2019 Page 2 of 5

                                                                CASE NO.: 18-21914-CIV-SCOLA


  Eurounity, 21 F.3d 533, 1994 A.M.C. 1638 (2d Cir. 1994); Phillips v. Western Co. of North

  America, 953 F.2d 923, 1993 A.M.C. 1815 (5th Cir. 1992); Bourque v. Diamond M. Drilling Co.,

  623 F.2d 351, 354 n. 2 (5th Cir.1980); Haughton v. Blackships, Inc., 462 F.2d 788, 1972 A.M.C.

  1923 (5th Cir.1972); Stanley v. Bertram-Trojan, Inc., 868 F. Supp. 541 (S.D.N.Y. 1994).

              The collateral source doctrine generally precludes benefits received from
              third-parties from being considered in determining the amount of damages.
              See Turnbull v. USAir, Inc., 133 F.3d 184, 186 (2d Cir.1998). It is fully
              applicable in admiralty cases such as this. See A/H Battery Associates v.
              Gulf Craft, Inc., No. 93 CIV 1915, 1998 WL 252105, at *1 (S.D.N.Y. May
              18, 1998); Stanley v. Bertram-Trojan, Inc., 868 F.Supp. 541, 543
              (S.D.N.Y.1994). Furthermore, both pension and social security benefits are
              considered collateral source payments. See Clausen v. Sea-3, Inc., 21 F.3d
              1181, 1192-93 (1st Cir.1994)(disability benefits and social security); In re
              Adventure Bound Sports, Inc., 858 F.Supp. 1192, 1208-09 (S.D.Ga.1994)
              (social security); Olsen v. City of New York, No. 83 CIV. 0462, 1984 WL
              1033, at * 2 (S.D.N.Y. Oct. 18, 1984)(pension).

  Silivanch v. Celebrity Cruises, Inc., 171 F. Supp. 2d 241, 265-266 (S.D.N.Y. 2001).

         2. As indicated in Silivanch, a passenger case, disability benefits fall within the collateral

  source rule in maritime cases. See, e.g., Clausen v. Sea-3, Inc., 21 F.3d 1181, 1192-93 (1st

  Cir.1994); Elms v. Crowley Marine Service, Inc., 1997 A.M.C. 835 (W.D. Wash. 1996). “The

  collateral source rule is fully applicable in admiralty so that personal injury damages are not

  reduced by disability, unemployment, social security, or insurance benefits that may be due and

  owing to the victim.” T. Schoenbaum, 1ADMIRALTY & MAR. LAW §5-15 (4th ed.), citing as

  examples Thomas v. Humble Oil & Refining Co., 420 F.2d 793, 1970 AMC 25 (4th Cir. 1970);

  Gypsum Carrier, Inc. v. Handelsman, 307 F.2d 525, 1963 AMC 175 (9th Cir. 1962); Complaint

  of Farrell Lines, Inc., 389 F.Supp. 194, 1976 AMC 1684 (S.D. Ga. 1975).

         3.   The Fifth Circuit in Trico Marine said: “The collateral source rule is a substantive rule

  of law that bars a tortfeasor from reducing the quantum of damages owed to a plaintiff by the

  amount of recovery the plaintiff receives from other sources of compensation that are independent

                                                   2
Case 1:18-cv-21914-RNS Document 33 Entered on FLSD Docket 05/21/2019 Page 3 of 5

                                                                 CASE NO.: 18-21914-CIV-SCOLA


  of (or collateral to) the tortfeasor.” Trico Marine Assets Inc. v. Diamond B Marine Services Inc.,

  332 F.3d at 794.

         4. “This substantive rule “carries with it an evidentiary rule requiring the exclusion of

  evidence of any collateral benefits.”” See Judge Jordan’s Order on Motion In Limine to Exclude

  Evidence of Contractual Discount in Jones v. Carnival Corporation, Case No. 04-20407-CIV-

  JORDAN (S.D. Fla. January 24, 2006). (A copy of this Order is attached hereto as an exhibit.)

         5. In Jones, the plaintiff’s past medical expenses amounted to $96,835.15. The insurer

  paid $58,780.97 and discounted $37,054.18. The defendant cruiseline sought to exclude reference

  to contractual discount of medical bills in the amount of $37,054.18, thereby reducing tortfeasor’s

  liability for past medical expenses. Judge Jordan held that the contractual discount is a collateral

  source payment, and that “the substantive collateral source rule expressly prohibits me from

  excluding evidence of the $37,054.18 discount.” Similarly, in this case such evidence should not

  be admitted, and counsel should be precluded from eliciting testimony or referring to payments

  made to Plaintiff (or to be paid to or on behalf of Plaintiff) by any collateral source, in an attempt

  to reduce Plaintiffs’ recovery.

         6. Citing to Phillips (supra.), the Court in Jones excluded the contractual discount on the

  basis that “[t]he substantive collateral source rule, however, “denies to a tortfeasor a reduction in

  liability by any amounts the Plaintiff receives” from a collateral source.”

         6. In Phillips, the defense sought to introduce evidence of “disability and other

  payments”. Evidence of those payments was excluded. In the admiralty case of Stanley v.

  Bertram-Trojan, Inc., 868 F.Supp. 541, 542 (S.D.N.Y. 1994), the Court excluded collateral

  sources, such as insurance for medical and other expenses. In the admiralty case of Clausen v.

  Sea-3, Inc., 21 F. 3d 1181, 1192-3 (1st Cir. 1994), the First Circuit Court of Appeals excluded



                                                    3
Case 1:18-cv-21914-RNS Document 33 Entered on FLSD Docket 05/21/2019 Page 4 of 5

                                                                 CASE NO.: 18-21914-CIV-SCOLA


  disability benefits and social security. In interpreting admiralty law in the case of In re Adventure

  Bound Sports, Inc., 858 F. Supp. 1192, 1208-9 (S.D. Ga. 1994), the Southern District of Georgia

  excluded evidence of social security benefits. In Olsen v. City of New York, 1984 WL 1033 at *2

  (S.D. N.Y. Oct. 18, 1984), the Southern District of New York excluded evidence of a disability

  retirement pension.

       WHEREFORE, Plaintiff moves in limine to exclude any evidence of or reference to

  collateral source payments and for such other or further relief the Court deems just and appropriate.

                                        Certificate of Counsel

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that counsel for the movants has

  conferred with counsel for Defendant in a good faith effort to resolve the issues raised in this

  motion, but counsel for Defendant has not agreed to the relief sought herein.

                                                        Respectfully submitted,

                                                        DIMOND KAPLAN & ROTHSTEIN, P.A.
                                                        Plaintiff’s Co-Counsel
                                                        Offices at Grand Bay Plaza
                                                        2665 South Bayshore Drive, PH-2B
                                                        Miami, Florida 33133
                                                        Telephone:     (305) 374-1920
                                                        Facsimile:     (305) 374-1961
                                                        E-Mail:        cdrury@dkrpa.com

                                                        By:     s/ Christopher M. Drury
                                                                Christopher M. Drury
                                                                Fla. Bar No. 796751




                                                   4
Case 1:18-cv-21914-RNS Document 33 Entered on FLSD Docket 05/21/2019 Page 5 of 5

                                                                  CASE NO.: 18-21914-CIV-SCOLA


                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 21, 2019, I electronically filed the foregoing document with

  the Clerk to the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record or pro se parties identified on the below Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                 s/ Christopher M. Drury
                                                 CHRISTOPHER M. DRURY


                                           SERVICE LIST

                                     MAJOR v. CARNIVAL CORP.

                                  CASE NO. 18-21914-CIV-SCOLA

   Tonya J. Meister, Esq.                               Curtis J. Mase, Esq.
   Fla. Bar No. 0629243                                 cmase@maselaw.com
   Courthouse Tower – Suite 750                         Victor J. Pelaez, Esq.
   44 W. Flagler Street                                 vpelaez@maselaw.com
   Miami, Florida 33130                                 MASE MEBANE & BRIGGS, P.A.
   Telephone: (305) 590-5570                            2601 South Bayshore Drive, Suite 800
   Attorney for Plaintiff                               Miami, Florida 33133
                                                        Telephone: (305) 377-3770
                                                        Facsimile: (305) 377-0080
                                                        Attorneys for Defendant




                                                    5
